Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6,8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, bottom surface of the third case 101c “contacted” (line 22) with the upper surface of the second case 102b is not consistent with the third case 101c “surrounding” (line 15) the same “second case” 101b (line 15).  
	As to claim 1, is the driving unit really at the “upper surface” (line 23) of the third case 101c?
Note that the driving unit 150 is shown as being well away from the upper surface of the third case as shown:

 
    PNG
    media_image1.png
    142
    713
    media_image1.png
    Greyscale
The claim is not consistent with drawings.





	As to claim 1, what does the “space” (line 24) correspond to in Figure 3?  There is no such space.

    PNG
    media_image2.png
    200
    731
    media_image2.png
    Greyscale

It can not be determined what defines the space.

	As to claim 1, what does the upper surface of the third case 101c correspond to?  Lines 24-25 suggest that is upper surface is at point “A”, but Figure 3 suggests that the upper surface is at point “B” as shown below:

    PNG
    media_image3.png
    184
    711
    media_image3.png
    Greyscale
The claim is not consistent with the drawing.

	As to claim 2, “sofor” (line 29) is indefinite.
	As to claims 3,6, “the second sensing unit” lacks antecedent basis.  Is claim 1 missing - - a second sensing unit - - ?
	As to claim6, “cover … based” (last line) is confusing.  What is Applicant’s intent?
.  

Comments:
(1) The driving unit 150 that is connected to covers is one single element 150)
	(2)  Maybe the uncertainty described in  112(2) is due to what the structure identified below may be part of. 
	
    PNG
    media_image4.png
    333
    636
    media_image4.png
    Greyscale



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571027202457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861